Citation Nr: 1446612	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The claimant served with a reserve component from July 13, 1981, to January 18, 1982, and had active duty service from November 4, 1981, to January 18, 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2013, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the claimant's current right knee disorder is not related to her military service.

2.  The preponderance of the evidence shows that the claimant's lumbar spine disability is not related to her military service.

3.  The preponderance of the evidence shows that the claimant's current right leg disability is not related to her military service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A lumbar spine disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A right leg disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in October 2007 and February 2009, prior to the June 2009 rating decision, along with a letter dated in November 2013 provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Moreover, even if the appellant was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the December 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the appellant with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decision, the statements of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including her service treatment records and her reserve component records as well as her records from the University of Michigan, St. Joseph Mercy Hospital, and the Ann Arbor VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the appellant was afforded VA examinations in May 2008 and November 2013.  These are adequate, and the November 2013 VA examination substantially complied with the Board's remand instructions because after a review of the record on appeal, taking a detailed medical history from the claimant, and an examination, the examiner provided opinions as to the origins of her disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The appellant and her representative contend that the appellant's current right knee, lumbar spine, and right leg disabilities were caused by falls that took place during basic training in 1981.  The appellant also claims that she has had ongoing problems with her right knee and leg as well as her low back since this time.  It is also requested that the appellant be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty, this presumption does not apply to claimant's who have less than 90 days of active duty or only had ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the December 2013 VA examiner diagnosed the appellant with right knee and lumbar spine arthritis and right shin varicose veins.  

The appellant's service records reflect some general complaints, and when examined in connection with her discharge from service in December 1981, she reported in pertinent part that  she had a history of swollen or painful joints, cramps in her legs, recurrent back pain, a trick knee, and foot trouble.  Clinical evaluation of her was normal, however, in all relevant respects, with the exception of the right knee, which was found to be tender over the joint margin.  This defect was characterized as chronic right knee patellofemoral syndrome.  

The appellant's service personnel records reflect perceived deficiencies in her aptitude, motivation, self-discipline and physical development, although they also mention she stumble and fell on occasion.  Notably, no injuries were described and none are shown in her service medical records.  

Post service, the appellant did not include a claim for VA benefits for any of the currently identified disabilities when she first submitted an application for VA benefits in 1984.  In addition , the first post service record of any back complaints is dated in 1996, at which time the appellant reported only a 10 year history of pain, placing its onset post service.  These records do not reflect any knee or leg complaints.  Knee complaints are not documented until 2009 and any other right leg disability is not shown until 2013, when varicose veins are seen.  

Although the appellant now contends she continued to experience leg, knee and back symptoms since service, (i.e., since 1982), the Board does not find that credible owing to her failure to mention these issues in her initial application for VA compensation benefits in 1984, and the many years that passed before she sought any relevant medical care.  Moreover, the first post service occasion describing a relevant complaint only addresses one of those presently before the Board and dates its onset to a time after service.  Further, it is not for another 10 years before complaints relating to the other disabilities are recorded.  Then, it is only after submitting her claim for benefits that the contention is expressed that she has had chronic problems since service.  Under these circumstances, the Board concludes that this contention of on-going complaints is not credible.  

In connection with her claim, the appellant also was examined for VA purposes in May 2008 and December 2013.  The December 2013 examination report contained the most thorough opinion, as follows:  


1) Lumbar spine condition- Her arthritis is less likely as not due to any in-service event.  If this arthritis were to be related to service it would have to either have been diagnosed at that time (which it was not) or be post-traumatic.  For a trauma to cause arthritis it would have to be significant.  She surely would have required repeated treatment.  The injury described would not be severe enough to cause arthritis-especially throughout the spine at multiple levels.

2) right knee condition-Her right knee arthritis is less likely as not related to any in-service event. She has tricompartmental arthritis in both knees.  Her arthritis was not just in the patellofemoral area, but rather was throughout the joint.  Her complaints in service and at discharge were not those expected from arthritis such as this.  If the arthritis was post traumatic the initial trauma would have required significant treatment and likely surgery.  In addition, her arthritis is symmetric, and not just on the side where she had her prior alleged injury.  This further suggests that this is not related to any prior trauma such as her described injury or other complaints in service.

3) right leg condition- She has varicose veins on her right shin.  These are not related to service.  This is a condition that is idiopathic and unrelated to her fall or any other in service event.  Her varicose veins were not noted in service. 

For her part, the appellant submitted an October 2009 statement from Laith A. Farjo at Midwest Neurological, that the appellant's current right knee disorder could either be due to the direct impact she described happened during military service or a degenerative process.  This comment carries little weight, however, as it essentially only says the disability could be related to service, or it could not be related to service.  Such imprecision is not persuasive.  

The Board considers the December 2013 VA examiner's opinion to carry far greater probative value since it is from a competent source, and fully explains the basis for the adverse conclusions.  

Thus, the evidence shows the appellant no longer has the knee condition diagnosed in service, there is an absence of any back or leg diagnoses in service, many years pass before relevant post service diagnoses are shown, and the most probative medical opinion is against the claim.  Accordingly, a basis upon which to establish service connection has not been presented.  

In reaching this conclusion, the Board notes the appellant has expressed her own opinion that the claimed disabilities are related to service.  However, she is not shown to have any special medical training as to render her opinion probative. In addition, the current diagnoses are of a sort that their cause would not be something that could be ascertained through uninformed observation.  (Diagnosing arthritis requires specialized imaging equipment, and while varicose veins are simple enough to observe, they were not shown in service, and the bodily changes necessary to produce them are not subject to such simple observations.)  Therefore, her opinion in this regard is not probative.   

The Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right knee disorder is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right leg disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


